37 So.3d 988 (2010)
CITIZENS PROPERTY INS., etc., Petitioner,
v.
LA MER CONDOMINIUM ASSOC., INC., Respondent.
No. 5D09-3578.
District Court of Appeal of Florida, Fifth District.
July 2, 2010.
Anthony J. Russo and J. Pablo Caceres of Butler Pappas Weihmuller Katz Craig LLP, Tampa, for Petitioner.
Michael Childress and Christopher N. Mammel of Childress Duffy Goldblatt, Ltd., Chicago, IL, for Respondent.
PER CURIAM.
The petitioner, Citizens Property Insurance Corporation, seeks a writ of prohibition directed to the trial court to prevent the court from taking any further action with respect to a first-party bad faith claim brought by the respondent, La Mer Condominium Association. The identical issue was presented to this court in Citizens Property Insurance Corp. v. Garfinkel, 25 So.3d 62 (Fla. 5th DCA 2009) (rehearing denied January 15, 2010), which was pending at the time the petition was filed in this case. That case has now been decided, holding that Citizens is immune from first-party bad faith claims pursuant to sections 627.351(6)(r)1. and 624.155(1)(b)1., Florida Statutes. Id. As such, prohibition is also granted in this case for the reasons set forth in Garfinkel.
PETITION FOR WRIT OF PROHIBITION GRANTED; ORDER QUASHED.
ORFINGER, EVANDER and COHEN JJ., concur.